Exhibit 10.35D

AMENDMENT NO. 1

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDMENT, dated as of September 18, 2008 (the “Effective Date”), by and
between SBA COMMUNICATIONS CORPORATION, a Florida corporation (the “Company”),
and JEFFREY A. STOOPS (the “Executive”).

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement as of January 1, 2008 (the “Employment Agreement”); and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders, and the Executive has determined that it is in his
best interests, to amend the Employment Agreement to (i) extend the Initial Term
for an additional three years and (ii) reflect the Executive’s current Base
Salary.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Section 2 of the Employment Agreement shall be deleted in its entirety and
the following inserted in place thereof:

“2. TERM. The term of employment of the Executive by the Company Group hereunder
commenced as of January 1, 2003 (the “Effective Date”) and shall end
December 31, 2011 (the “Initial Term”), unless sooner terminated as hereinafter
provided or automatically extended in accordance with Section 7(a). All
references herein to the “Term” shall refer to both the Initial Term and any
automatic extension of the term that occurs in accordance with Section 7(a)
during the Initial Term.”

2. Effective as of January 1, 2008, the first sentence of Section 4(a) of the
Employment Agreement shall be deleted in its entirety and the following inserted
in place thereof:

“During the Term, the Executive shall be paid an annual salary at a rate of
$490,000.00 per annum, which amount may be increased but not decreased by the
Company Board (the “Base Salary”).”

3. Except as set forth herein, this Amendment shall be effective as of the
Effective Date.

4. All capitalized terms used herein that are not otherwise defined in this
Amendment shall have the meanings assigned to them in the Employment Agreement,
as amended hereby.

5. Except as set forth in this Amendment, the Employment Agreement shall remain
in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

6. This Amendment may be executed by either of the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute the same instrument.

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
officer pursuant to the authority of its Board of Directors, and the Executive
has executed this Amendment, as of the day and year first written above.

 

SBA COMMUNICATIONS CORPORATION

By:

 

/s/ Thomas P. Hunt

  Thomas P. Hunt, Senior Vice President and General Counsel

and

 

By:

 

/s/ Steven Bernstein

  Steven Bernstein, Chairman of the Board   of SBA Communications Corporation

EXECUTIVE

/s/ Jeffrey A. Stoops

JEFFREY A. STOOPS